Case 2:19-cv-04579-PKC-SMG Document 9-2 Filed 09/18/19 Page 1 of 1 PagelD #: 54

Attorney Registration and Disciplinary Commission
of the
Supreme Court of Illinois
www.iarde.org

 

One Prudential Plaza F ps =e
130 East Randolph Drive, Suite S161 Nest ete lo Deer
1500 Suite 301

Springfield, IL 62704
(217) 522-6838 (800) 252-8048
Fax (217) 322-2417

Chicago, IL 60601-6219
(312) 565-2600 (800) 826-9625
Fax (312) 565-2320

Chicago
9/16/2019

Re: Mary Elizabeth Philipps
Attorney No. 6197113

To Whom It May Concern:

The records of the Clerk of the Supreme Court of Illinois and this office reflect that Mary
Elizabeth Philipps was admitted to practice law in Illinois on 1/4/1988; is currently registered
on the master roll of attorneys entitled to practice law in this state; has never been disciplined
and is in good standing.

Very truly yours,
Jerome Larkin
Administrator

CL.
By:

Andrew Oliva
Registrar

 
